Order unanimously affirmed, without costs, on the memorandum at Trial Term, Gale, J. Memorandum: In affirming the trial court’s order we would only add that both Federal and New York State precedent clearly evidence a reluctance on the part of the judiciary to intervene in controversies involving internal tribal affairs of Indian Nations which may appropriately be characterized as political as opposed to judicial (McCurdy v Steele, 506 F2d 653; Groundhog v Keeler, 442 F2d 674; Matter of Patterson v Council of Seneca Nation, 245 NY 433; Matter of District Attorney of Suffolk County v Nelson, 68 Misc 2d 614). The legitimacy of the government of the Onondaga Nation or the proceedings by which its chiefs are chosen are, by their very nature, of such political sensitivity as to fall within the ambit of decisional circumscription of the court, warranting the trial court’s order of prohibition. (Appeal from order of Onondaga Supreme Court—Indian Law, art 2, § 8.) Present—Marsh, P. J., Moule, Mahoney, Goldman and Witmer, JJ.